Citation Nr: 0003750	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  00-00 842	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.




ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to May 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on December 7, 1990; a notice of 
disagreement was presumably received by VA after November 18, 
1988; and the veteran retained an attorney in March 1991, 
within one year of the date of the Board's decision.

2.  On February 6, 1992, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.  

3.  An April 1999 Board decision granted an increase in 
disability compensation for service-connected chondromalacia 
of the left knee with traumatic arthritis, from 10 to 20 
percent, effective from July 16, 1986, and from 20 to 30 
percent, effective from January 9, 1998, in addition to an 
identical increase for service-connected chondromalacia of 
the right knee with traumatic arthritis, the Board's decision 
was effectuated by the RO in June 1999, and these 
determinations resulted in past-due benefits being payable to 
the veteran.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the February 
1992, attorney fee agreement, for the receipt of additional 
compensation for service-connected chondromalacia of the 
right and left knees with traumatic arthritis, for the period 
of time between July 16, 1986, and April 20, 1999, have been 
met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement (NOD) pertaining to that decision dated on or 
after November 18, 1988, and (3) the retention of counsel not 
later than one year after the date of the Board's decision.  
See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on December 7, 
1990, denying an evaluation in excess of 10 percent for right 
knee chondromalacia with traumatic arthritis as well as an 
evaluation in excess of 10 percent for left knee 
chondromalacia with traumatic arthritis.  Thereafter, on 
February 6, 1992, the veteran and his attorney entered into 
an attorney fee agreement to represent the veteran in his 
claim for VA benefits denied in the December 1990 Board 
decision.  At that time, the veteran was appealing the denial 
of this claim to the United States Court of Appeals for 
Veterans Claims (Court).  The attorney fee agreement called 
for the attorney to be paid on a contingent basis 20 percent 
of any past-due benefits directly by the VA.  The record also 
contains documents suggesting that the attorney's 
representation of the veteran dates to March 1991.  These 
documents include a notice of appeal to the Court and a 
notice of limited appearance, both dated in March 1991, as 
well as a letter from the attorney to the VA, dated in 
February 1992, indicating that the representation actually 
began in March 1991.

In November 1992, the Court issued an Order granting a Joint 
Motion submitted on behalf of the Secretary and the veteran 
to vacate the Board decision and to remand the case to the 
Board.  Subsequent to the Court Order, a question arose as to 
the whether the case was one over which the Court could 
assert jurisdiction in the wake of a Court precedent opinion 
on the subject of whether or not there could be multiple 
NOD's for one claim.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993).  While the veteran initially indicated that he did 
not know the exact date of his notice of disagreement, it 
appears that at least one document that could be construed as 
an NOD was received by VA prior to November 18, 1988,  
However, following considerable discussion, all parties 
agreed that the case would proceed.  

In June 1993, May 1996, and May 1997, the Board issued 
decisions remanding the case to the RO for development 
consistent with the Court Order.  Following the submission of 
additional evidence and additional examination of the 
veteran, the RO continued the denial of an increased 
evaluation and returned the case to the Board.  In a decision 
issued April 20, 1999, the Board granted an increased 
evaluation to 20 percent for each knee through January 9, 
1998, and a 30 percent evaluation for each knee thereafter.  
The RO effectuated the Board's decision in a June 11, 1999, 
rating action.  Thereafter, by letter dated December 8, 1999, 
the veteran and his attorney were informed that past-due 
benefits resulting from this award had been computed as 
$40,847.07, and that $8,169.41, or twenty percent of the 
past-due benefits, had been withheld as the maximum attorney 
fee payable, pending a determination by the Board as to the 
issue of attorney fees.  

Based on this evidence, the Board finds that the February 
1992, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  In this case, the Board promulgated a final 
decision that denied the benefit sought on December 1990.  A 
Notice of Disagreement pertaining to that decision was 
presumed received by the RO on or after November 18, 1988, 
and it is noted that the Court asserted jurisdiction and 
vacated the Board's December 1990 decision.  See 38 U.S.C.A. 
§§ 7251, 7252 (West 1991 & Supp. 1999); Strott v. Derwinski, 
964 F.2d 1124, 1126 (Fed. Cir. 1992)  ("Congress chose to 
limit the jurisdiction of the Veterans Court to cases in 
which a NOD had been filed on or after November 18, 1988.").  
The Board is bound by the decision of the Court by the law of 
the case doctrine.  In Browder v. Brown, 5 Vet. App. 268, 270 
(1993), the Court described the law of the case doctrine: 
"When a case has been once decided by this court on appeal, 
and remanded to the circuit court, whatever was before this 
court, and disposed of by its decrees, is considered as 
finally settled.  The circuit court is bound by the decree as 
the law of the case, and must carry it into execution 
according to the mandate."  In re Sanford Fork & Tool Co., 
160 U.S. 247, 255-6, S. Ct. 291, 293, 40 L. Ed. 414 (1895).  
Thus, when the Court determined that the NOD in fact 
conferred jurisdiction, Board was bound by the Court's 
determination.  In other words, the Board was able to take 
jurisdiction of the claim following the remand from the Court 
because the Court had done so initially.  

As noted, the record also reflects that the veteran and his 
attorney entered into a contingent fee agreement on February 
6, 1992, to represent the veteran in connection with his 
claim for increased compensation for his knee disabilities, 
and there is uncontroverted evidence in the record that 
representation actually began in March 1991, well within one 
year of the Board's decision.  That agreement provided that 
20 percent of past-due benefits was to be paid by the VA to 
the veteran's attorney for representation.

The Board further observes that the total fee (excluding 
expenses) required in the agreement does not exceed 20 
percent of the total amount of past-due benefits awarded, the 
amount of the fee is contingent on whether the claim is 
resolved in a manner favorable to the veteran, and, as 
reflected in the RO's December 1999 letter, the award of 
past-due benefits resulted in payment to the veteran from 
which a fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, on its face, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492.  

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
the grant of increased compensation for chondromalacia of the 
left and right knees, with traumatic arthritis, are met 
concerning the past-due benefits.  Past-due benefits is 
defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of increased 
compensation for bilateral knee disability, that accrued 
between the effective date of the award, i.e., July 16, 1986, 
and the date of the grant of the benefit by the Board, i.e., 
April 20, 1999.  Thus, the attorney is entitled to payment of 
20 percent of the amount of the award for increased 
compensation for chondromalacia of the left and right knees 
with traumatic arthritis, accrued between those two dates.  
See 38 C.F.R. § 20.609(h)(3)(i) (1999).  Payment of monetary 
benefits based, as here, on an award of increased 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111(a) (West 
1991); 38 C.F.R. § 3.31 (1999).  Hence, the actual payment of 
monetary benefits was effective from August 1, 1986, as the 
veteran and his attorney were advised by the previously noted 
correspondence from the RO.



ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of increased disability compensation 
for service connected chondromalacia of the right and left 
knees with arthritis, from July 16, 1986, through April 20, 
1999.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


